
	

114 S1261 IS: Wireless Telecommunications Tax and Fee Collection Fairness Act of 2015
U.S. Senate
2015-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1261
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2015
			Mr. Manchin (for himself and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To ensure that methods of collecting taxes and fees by private citizens on behalf of State and
			 local governments are fair and effective and do not discriminate against
			 interstate commerce for wireless telecommunications services.
	
	
		1.Short title
 This Act may be cited as the Wireless Telecommunications Tax and Fee Collection Fairness Act of 2015.
 2.FindingsCongress finds the following: (1)A State may designate an in-State or out-of-State person as a collection agent for the State and impose upon the person a duty to collect certain taxes and fees for wireless telecommunications services from residents of the State.
 (2)States have the sovereign right to tax their citizens, subject to the Constitution of the United States and Federal law. States do not have the right to tax interstate commerce or to impose taxes or other obligations on citizens of other States without limitation.
 (3)A collection agent for a State may feasibly collect taxes and fees from a customer in connection with a financial transaction to which the agent and customer are parties.
 (4)Congress can help ensure against unreasonable burdens on interstate commerce by prohibiting each State from imposing a duty on any person to serve as a collection agent for the State unless the collection is in connection with a financial transaction.
 3.DefinitionsIn this Act— (1)the term financial transaction means a transaction in which the purchaser or user of a wireless telecommunications service upon whom a tax, fee, or surcharge is imposed gives cash, credit, or any other exchange of monetary value or consideration to the person who is required to collect or remit the tax, fee, or surcharge;
 (2)the term local jurisdiction means a political subdivision of a State; (3)the term State means any of the several States, the District of Columbia, and any territory or possession of the United States;
 (4)the term State or local jurisdiction includes any governmental entity or person acting on behalf of a State or local jurisdiction that has the authority to assess, impose, levy, or collect taxes or fees; and
 (5)the term wireless telecommunications service means a commercial mobile radio service, as defined in section 20.3 of title 47, Code of Federal Regulations, or any successor thereto.
			4.Financial transaction requirement
 (a)In generalA State, or a local jurisdiction of a State, may not require a person to collect from, or remit on behalf of, any other person a State or local tax, fee, or surcharge imposed on a purchaser or user with respect to the purchase or use of any wireless telecommunications service within the State unless the collection or remittance is in connection with a financial transaction between—
 (1)the person that the State or local jurisdiction requires to collect or remit the tax, fee, or surcharge; and
 (2)the purchaser or user of the wireless telecommunications service. (b)Rule of constructionNothing in this section shall be construed to affect the right of a State or local jurisdiction to require the collection of any tax, fee, or surcharge in connection with a financial transaction.
			5.Enforcement
 (a)Private right of actionAny person aggrieved by a violation of section 4 may bring a civil action in an appropriate district court of the United States for equitable relief in accordance with subsection (b) of this section.
 (b)Jurisdiction of district courtsNotwithstanding section 1341 of title 28, United States Code, or the constitution or laws of any State, the district courts of the United States shall have jurisdiction, without regard to the amount in controversy or citizenship of the parties, to grant such mandatory or prohibitive injunctive relief, interim equitable relief, and declaratory judgments as may be necessary to prevent, restrain, or terminate any acts in violation of section 4.
			
